                                             Case 3:19-cv-05639-WHA Document 50 Filed 02/24/20 Page 1 of 6



                                       1   K. Lee Marshall (SBN 277092)
                                           Abigail Cotton (SBN 306121)
                                       2   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Three Embarcadero Center, 7th Floor
                                       3   San Francisco, CA 94111-4078
                                           Telephone: (415) 675-3444
                                       4   klmarshall@bclplaw.com
                                           abby.cotton@bclplaw.com
                                       5
                                           David A. Roodman (appearance pro hac vice)
                                       6   BRYAN CAVE LEIGHTON PAISNER LLP
                                           One Metropolitan Square, 36th Floor
                                       7   St. Louis, MO 63102
                                           Telephone: (314) 259-2000
                                       8   daroodman@bclplaw.com

                                       9   Daniel P. Crane (appearance pro hac vice)
                                           BRYAN CAVE LEIGHTON PAISNER LLP
                                      10   Two North Central Avenue, Suite 2100
                                           Phoenix, AZ 85004
                                      11   Telephone: (602) 364-7000
THREE EMBARCADERO CENTER, 7TH FLOOR




                                           dan.crane@bclplaw.com
  BRYAN CAVE LEIGHTON PAISNER LLP

   SAN FRANCISCO, CA 94111-4070




                                      12

                                      13   Attorneys for Plaintiffs
                                           Fluidigm Corporation and Fluidigm Canada Inc.
                                      14

                                      15
                                                                            UNITED STATES DISTRICT COURT
                                      16
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                      17
                                                                               SAN FRANCISCO DIVISION
                                      18

                                      19
                                           FLUIDIGM CORPORATION, a Delaware                Case No. 3:19-cv-05639
                                      20   corporation; and FLUIDIGM CANADA INC.,
                                           a foreign corporation,                          STIPULATION AND [PROPOSED]
                                      21                                                   ORDER TO EXTEND CERTAIN
                                                              Plaintiffs,                  DEADLINES
                                      22
                                                   v.
                                      23
                                           IONPATH, INC., a Delaware corporation,
                                      24
                                                              Defendant.
                                      25

                                      26

                                      27
                                      28

                                            601674055.6
                                                          STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEADLINES
          Case 3:19-cv-05639-WHA Document 50 Filed 02/24/20 Page 2 of 6



 1              Pursuant to Civil Local Rule 6-1(b), Plaintiffs, Fluidigm Corporation and Fluidigm

 2   Canada Inc. (collectively, “Fluidigm”), and Defendant IONpath, Inc. (“IONpath”) by and through

 3   their respective counsel, hereby stipulate as follows:

 4              WHEREAS, the Court held the Initial Case Management Conference on January 23, 2020

 5   (Dkt. 43);

 6              WHEREAS, Fluidigm served Infringement Contentions on February 6, 2020 as required

 7   by Patent L.R. 3-1;

 8              WHEREAS, Fluidigm filed its Motion for Leave to File Second Amended Complaint on

 9   February 13, 2020 as permitted by the Court (see Dkt. 46);
10              WHEREAS, IONpath sent a letter to Fluidigm’s counsel on February 11, 2020 identifying

11   a number of respects in which IONpath believes Fluidigm’s infringement contentions fail to

12   comply with Patent L.R. 3-1;

13              WHEREAS, the parties met and conferred on February 18, 2020 to discuss IONpath’s

14   view that Fluidigm’s Infringement Contentions do not comply with Patent L.R. 3-1;

15              WHEREAS, while Fluidigm disagrees with IONpath’s contentions, Fluidigm has agreed

16   to supplement its Infringement Contentions by February 24, 2020;1

17              WHEREAS, IONpath seeks to extend the deadline to serve its invalidity contentions by 9

18   days (from March 23 to April 1, 2020) in view of Fluidigm’s supplemental Infringement

19   Contentions, to which Fluidigm does not object;
20              WHEREAS, Fluidigm seeks to extend the deadline for the parties to each select a

21   “showdown” claim (and for the Court to hold the CMC relating to the “showdown” claims) until

22   a date after service of IONpath’s invalidity contentions (which Fluidigm asserts would put

23   Fluidigm on an equal-footing by knowing IONpath’s contentions prior to selecting a claim for the

24   “showdown”), to which IONpath does not object if the Court approves the requested extension

25

26
     1
            The parties have agreed to Fluidigm supplementing its Infringement Contentions on
27   February 24, 2020 with the understanding that Fluidigm’s supplementation requires Court
     approval pursuant to Patent L.R. 3-6.
28
                                                        2
                       STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEADLINES
         601674055.6
          Case 3:19-cv-05639-WHA Document 50 Filed 02/24/20 Page 3 of 6



 1   and if the CMC is rescheduled to April 16, 2020;2

 2              WHEREAS, the parties therefor agree and stipulate, subject to the Court’s approval that:

 3              (1) Fluidigm be granted leave to supplement/amend its Infringement Contentions on

 4   February 24, 2020;

 5              (2) IONpath’s deadline to comply with Patent L.R. 3-3 and 3-4, be extended until April 1,

 6   2020;

 7              (3) the Claim selection deadline under the Court’s “showdown” procedure pursuant to

 8   Case Management Order Number 1 (Dkt. 45 at ¶ 1) be extended to April 8, 2020;

 9              (4) the Court vacate and reset the Case Management Conference currently set for March
10   19 at 11:00 a.m. to April 16, 2020 at 11:00 a.m., with the parties’ Case Management Statement

11   due seven days prior thereto;

12              WHEREAS, the parties are sensitive to the Court’s schedule set forth in Case

13   Management Order Number 1 and respectfully seek the modest extensions to the above

14   referenced deadlines in order to allow for a full, fair, and prompt disclosure of the parties’

15   information and contentions as the parties prepare for early summary judgment motions on the

16   selected claims as part of the “showdown” procedure;

17              IT IS HEREBY STIPULATED AND AGREED by Fluidigm and IONpath, pursuant to

18   Civil Local Rule 6-1, to extend certain deadlines as follows:

19                     1. Fluidigm shall serve its Amended Infringement Contentions on February 24, 2020;
20                     2. IONpath shall serve its Patent Local Rule 3-3 and 3-4 disclosures by April 1, 2020;

21                     3. The deadline for the parties to select and exchange one asserted claim for the

22                        “showdown” shall be extended from March 5, 2020 to April 8, 2020;

23                     4. The further case management conference set for March 19, 2020 shall be vacated

24                        and a further case management conference shall be held on April 16, 2020 at 11:00

25                        A.M.,   during which the parties shall present their selected claim. By April 9, 2020

26                        at Noon, the parties shall file the joint case management statement according to

27   2
      IONpath’s counsel has requested that the CMC be rescheduled to no later than April 16, 2020
     because IONpath’s lead counsel begins trial before the Hon. Colm Connolly in the District of
28   Delaware on April 20, 2020.
                                                     3
                        STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEADLINES
         601674055.6
       Case 3:19-cv-05639-WHA Document 50 Filed 02/24/20 Page 4 of 6



 1                   Civil L.R. 16-10(d).

 2   Dated: February 24, 2020
 3
     By:    /s/Daniel P. Crane                        By:   /s/Joshua D. Furman
 4
     K. Lee Marshall (SBN 277092)                     WILMER CUTLER PICKERING
 5   Abigail Cotton (SBN 306121)                        HALE AND DORR LLP
     BRYAN CAVE LEIGHTON PAISNER LLP                  SONAL N. MEHTA (SBN 222086)
 6   Three Embarcadero Center, 7th Floor              Sonal.Mehta@wilmerhale.com
     San Francisco, CA 94111-4078                     950 Page Mill Road
 7   Telephone: (415) 675-3444                        Palo Alto, California 94304
     klmarshall@bclplaw.com                           Telephone:     (650) 858-6000
 8   abby.cotton@bclplaw.com                          Facsimile:     (650) 858-6100
 9   David A. Roodman (appearance pro hac vice)       OMAR A. KHAN (pro hac vice)
     BRYAN CAVE LEIGHTON PAISNER LLP                  Omar.Khan@wilmerhale.com
10   One Metropolitan Square, 36th Floor              7 World Trade Center
     St. Louis, MO 63102                              250 Greenwich Street
11   Telephone: (314) 259-2000                        New York, New York 10007
     daroodman@bclplaw.com                            Telephone:   (212) 230-8800
12                                                    Facsimile:   (212) 230 8888
     Daniel P. Crane (appearance pro hac vice)
13   BRYAN CAVE LEIGHTON PAISNER LLP                  JOSEPH TAYLOR GOOCH (SBN 294282)
     Two North Central Avenue, Suite 2100             Taylor.Gooch@wilmerhale.com
14   Phoenix, AZ 85004                                JOSHUA D. FURMAN (SBN 312641)
     Telephone: (602) 364-7000                        Josh.Furman@wilmerhale.com
15   dan.crane@bclplaw.com                            One Front Street, Suite 3500
                                                      San Francisco, California 94111
16                                                    Telephone:    (628) 235-1000
     Attorneys for Plaintiffs                         Facsimile:    (628) 235-1001
17   Fluidigm Corporation and Fluidigm Canada
     Inc.                                             Attorneys for Defendants IONpath, Inc.
18

19
20

21

22

23

24

25

26

27
28
                                                  4
                    STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEADLINES
      601674055.6
       Case 3:19-cv-05639-WHA Document 50 Filed 02/24/20 Page 5 of 6



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: _________________

 4
                                                          ________________________
 5                                                        Honorable William Alsup
                                                          United States District Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                5
                   STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEADLINES
     601674055.6
       Case 3:19-cv-05639-WHA Document 50 Filed 02/24/20 Page 6 of 6



 1                                    SIGNATURE ATTESTATION

 2           I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Order. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the

 4   other signatories have concurred in this filing.

 5   Dated: February 24, 2020                               By:   /s/Daniel P. Crane
                                                                  Daniel P. Crane
 6

 7
                                      CERTIFICATE OF SERVICE
 8

 9           I hereby certify that on February 24, 2020, I electronically filed the above document with
10   the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

11   registered counsel.

12   Dated: February 24, 2020                               By:   /s/Daniel P. Crane
                                                                  Daniel P. Crane
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                        6
                    STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEADLINES
      601674055.6
